Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although scheduling request / assignment and data patterns of transmission is commonly known in the prior art, the independent claims include enough details to differentiate them from the prior art including the quantity of transmissions of data based on absolute speed dictating scheduling request / assignment transmission of PRB amount and number of transmissions.  All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the  art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.  Prior arts 3GPP TSG RAN WG1 Meeting #83, Huawei, “Resource pool design for V2V.” Anaheim, USA, November 15-22, 2015 and 3GPP TSG RNA WG1 Meeting #84bis, Panasonic, “Discussion on SA to support same subframe scheduling in V2V.” Busan, Korea, April 11-15, 2016 present relevant information with respect to control info and data transmission patterns but are not directly relevant to the independent claims.  Kim (US-20170202009) teaches a parameter of a quantity of transmissions for control info.  Seo (US-20160112172) also teaches number of resource blocks for the control information based on occupied D2D bandwidth.  However, the combination of references would amount to a piecemeal analysis of the independent claims and would not coherently and holistically anticipate the application as a whole.
Consequently, prior arts Tavildar (US-20150271840), Baghel (US-20160205525), Marinier (US-20040013096), Pelletier (US-10219291), Novlan (US-20160295624),  
Claims 2, 3, 5, 7, 9, 25, 26, 27; 11, 12, 14, 16, 18, 28, 29, 30 depending on claims 1, 10 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW C OH/Primary Examiner, Art Unit 2466